Construing the petition against the plaintiff on demurrer, as we are required to do, it shows that the full and complete possession of the truck was not surrendered to the plaintiff. If the plaintiff was not a bailee he was a servant of the owner of the truck and not an independent contractor. The Code, § 12-102, provides that in all cases the bailee has a right to the possession of the property during the bailment. If the plaintiff was a bailee he was an independent contractor. Wooley v. Doby, 19 Ga. App. 797 (92 S.E. 295);Simril v. Davis, 42 Ga. App. 277 (155 S.E. 790); OusleyCo. v. Ledbetter, 44 Ga. App. 375 (161 S.E. 634);Yearwood v. Peabody, 45 Ga. App. 452 (164 S.E. 901);DeLoach v. Hicks, 50 Ga. App. 239 (177 S.E. 822);Whitehall Chevrolet Co. v. Anderson, 53 Ga. App. 406 (186 S.E. *Page 868 
135); 55 A.L.R. 1271. It is not necessary to decide in what capacity the person acted who, as alleged, caused the injuries. If he was a volunteer, the defendant would not be liable for his negligence. If he was a servant of the owner of the truck the defendant would not be liable because, under the allegations of the petition as here construed, the plaintiff and the alleged wrongdoer were then both servants of the owner, and the defendant would not be liable to the plaintiff for an injury caused by the negligence of the plaintiff's fellow servant. Code, § 66-304;Buchsbaum v. Sadler, 40 Ga. App. 709 (151 S.E. 566);Gartrell v. Russell, 51 Ga. App. 519 (180 S.E. 860). If the alleged wrongdoer was the plaintiff's employee or servant the defendant would not be liable.